DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/773,262 filed on 01/27/2020 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021 and 03/30/2020, have been acknowledged and the cited references have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitations "the associated project" and “the projects” in lines 4 and 15, respectively.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Step 1: It is first noted that Claims 1-10 are directed to a method, which falls within the statutory category of a process and Claims 11-19 and 20 are directed to a system, which falls within the statutory category of a machine.  

Step 2A – Prong 1: As per claim 1, the claim recites, in part, a method comprising steps of: coupling a shared computing resource to core computing resource…with a first project; reassigning the shared computing resource…; powering down the shared computing resources; disconnecting the shared computing resources…; coupling the shared computing resources to computing resources…with second project; powering up the shared computing resources…; forming a first computing cluster and a second computing cluster.  The claim as a whole recites a method of organizing human activity.  The claimed invention is a method or steps that users of different projects perform to enable sharing of computing resources between different projects.  These limitations, as drafted, are a process to share computing resource that, under their broadest reasonable interpretation, cover steps performed by the human.  In fact, the claims do not recite even a generic computer performing the claimed steps.  As described in the Applicant’s disclosure (paragraphs [0070]), these steps are physically performed by humans or personnel.  These steps describe the concept of organizing human activity, which corresponds to concepts identified as abstract ideas by the courts. 


Step 2A- Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of “a shared computing resource” and “core computing resources” configured to perform data processing operations. The shared computing resource and core computing resources are recited at a high-level of generality, i.e., as a generic computing resources to perform a generic computer function of processing data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components (e.g. shared/core computing resources) recited as performing generic computer functions (e.g. to perform data processing operations) amount to no more than implementing the abstract idea with a computerized system. The intended data processing operations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 2-9 recite the additional elements: “volatile memory”, “a diskless computing node”, “management server”, “scratch server”, “session server”, “a job scheduler”, “batch queueing system”, “a dedicated computing node”, “a non-volatile storage”, “one or more server” and “one or more graphics processing units.”  These additional elements are recited at high level of generality, i.e., as generic components of a generic computer to perform generic computer functions of receiving, providing, storing, assigning, clearing and processing data.   These generic functions are well-understood, routine, and conventional activities as claimed here in a merely generic manner.  Therefore, claims 2-9 do not include features that amount to significantly more than that idea.

As per claims 11-18 and 19, these are system claims having similar limitations as cited in method claims 1-8 and 10, respectively.  Thus, claims 11-18 and 19 are also rejected under the same rationale as cited in the rejection of rejected claims 1-8 and 10, respectively.

As per claim 20, this is a system claim having similar limitations as cited in method claim 1.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-12, 14-15, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wen et al. (US 2019/0384649 A1) (hereinafter Wen) in view of Armstrong et al. (US 2008/0189715 A1) (hereinafter Armstrong).

As per claim 1, Wen discloses A method comprising: communicatively coupling a shared computing resource to core computing resources associated with a first project, the core computing resources associated with the first project configured to use the shared computing resource to perform data processing operations associated with the first project (e.g. Wen: [Fig. 1] [0018] [0021] discloses Spark cluster having inexpensive, commodity hardware servers [core computing resources] coupled with MPI cluster having expensive, high performance machines  [shared computing resources] that is shared across spark clusters.  [0003-0004] discloses utilizing HPC or a machine with high-computing speed performance capability for data processing activity or certain computing operations.  [0040] discloses attaching and reattaching accelerator resources to commodity resources.); and reassigning the shared computing resource to a second project (e.g. Wen: [0012][0018-0021] discloses HPC resources or MPI cluster may be released by a spark cluster and reallocated to another spark cluster.) by: powering up the shared computing resource, the core computing resources associated with the second project configured to use the shared computing resource to perform data processing operations associated with the second project (e.g. Wen: [0003-0004] discloses instantiating second cluster [shared resource] and leveraging the high-computing speed capabilities of the second cluster to data processing activities or certain computing operations that are offloaded from the first cluster.); communicatively coupling the shared computing resource to core computing resources associated with the second project (e.g. Wen: [Fig. 1] [0018-0022] discloses Spark clusters having inexpensive, commodity hardware servers [core computing resources] coupled with MPI cluster having expensive, high performance machines  [shared computing resources] that is shared across spark clusters.  Any of spark clusters (102-108) may be connected with the server cluster (112).); and the shared computing resource, the core computing resources associated with the second project configured to use the shared computing resource to perform data processing operations associated with the second project (e.g. Wen: [Fig. 1] [0018-0022] discloses any of spark clusters (102-108) may be connected with the server cluster (112) to perform data processing activities or certain computing operations [0003-0004].); wherein the shared computing resource and the core computing resources associated with the first project collectively form at least part of a first computing cluster; and wherein the shared computing resource and the core computing resources associated with the second project collectively form at least part of a second computing cluster (e.g. Wen: [Fig. 1] [0018-0022] discloses any of spark clusters (102-108) may be connected with the server cluster (112) to form first and second cluster as claimed.).
Wen does not expressly disclose reassigning the shared computing resource to a second project by: powering down the shared computing resource; disconnecting the shared computing resource from the core computing resources associated with the first project; powering up the shared computing resource; wherein the shared computing resource lacks non-volatile memory to store data related to the first and second projects.
However, Armstrong discloses reassigning the shared computing resource to a second project (e.g. Armstrong: [0025] discloses reallocating I/O adapter from a computer system to another computer system.) by: powering up the shared computing resource, the core computing resources associated with the second project configured to use the shared computing resource to perform data processing operations associated with the second project; powering down the shared computing resource (e.g. Armstrong: [0020] discloses a power on/ power off mechanism assures that a hardware resource is powered off when the hardware resource is removed and assures that the hardware resource is powered up when the hardware resource is allocated.  For example, recycling I/O slot [i.e. shared resource] when it is removed from one logical partition and allocated to another logical partition.  [0025] discloses If an I/O adapter is to be physically transferred between two different computing systems, the I/O adapter will be unplugged from the first computer system and plugged into the second computer system.  The power is cycled on I/O adapter during the transfer between computer systems, there by clearing its data and placing the I/O adapter in a power on reset state.  The power on/power off slot mechanism is used when I/O slot is transferred.); disconnecting the shared computing resource from the core computing resources associated with the first project; and powering up the shared computing resource, the core computing resources associated with the second project configured to use the shared computing resource to perform data processing operations associated with the second project (e.g. Armstrong: [0020] discloses removing I/O slot from one partition, an I/O adapted plugged into the slot are purged when allocating the I/O slot to a different partition.  [0025] discloses transferring I/O adapter between two different computing systems, the I/O adapter is unplugged from the first computer system and plugged into the second computer system.); wherein the shared computing resource lacks non-volatile memory to store data related to the first and second projects (e.g. Armstrong: [0025] discloses power is recycled on the I/O adapter during the transfer between computer systems, thereby clearing its data and placing the I/O adapter in a power on reset state.  This indicates that I/O slot includes volatile memory and lacks non-volatile memory.).
Furthermore, Armstrong also implies wherein the shared computing resource and the core computing resources associated with the first project collectively form at least part of a first computing cluster; and wherein the shared computing resource and the core computing resources associated with the second project collectively form at least part of a second computing cluster (e.g. Armstrong: [0025] discloses I/O adapter plugged into a first computer system form the first claimed cluster. When the I/O adapter is transferred from the first computer system and plugged into another computer system, form the second claimed cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of using power on/power off slot mechanism during transfer of I/O adapter slot between computer systems as taught by Armstrong into Wen because it would allow unplugging I/O adapter safely from one system and clearing I/O adapter’s data associated with the first computing system.  The power on/off mechanism assures power is always cycled on an I/O slot when the slot is removed  (See Armstrong: [0020] [0023] [0025]).

As per claim 2, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], wherein: the shared computing resource comprises volatile memory used to store the data related to the first and second projects (Wen: [0045] discloses computing device includes volatile memory.  ); and powering down the shared computing resource clears the volatile memory and prevents the data associated with the first project from being accessed by the core computing resources associated with the second project (e.g. Armstrong: [0025] discloses I/O adapter’s data is cleared when power is cycled on the I/O adapter during the transfer between computer systems.).

As per claim 4, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], wherein the core computing resources associated with the second project comprise at least one scratch server that at least one of: provides information to the shared computing resource and receives processing results from the shared computing resource  (e.g. Wen: [0033] discloses offloading task from a spark cluster to a second cluster to leverage a performance enhancing capability of the second hardware-type.  In such embodiments, the computing task offloaded to the second cluster includes copying of data from the first cluster to a distributed file system to allow second cluster to read, update, and delete data pertaining to the offloaded task.  [0041-0042] discloses offload process copies data from commodity system resource to a memory accessible to the at least one accelerator resource such as HDFS.  The accelerator can read from HDFS and execute task on an accelerator resource.  When processing of offloaded task is concluded, the output data of the offloaded processing is copied back from HDFS onto the commodity system resource.).

As per claim 5, the combination of Wen and Armstrong discloses The method of claim 4 [See rejection to claim 4 above], wherein the core computing resources associated with the second project further comprise at least one session server that permits users to submit and monitor processing jobs for execution by the second computing cluster and to access the processing results in the at least one scratch server  (e.g. Wen: [0033] discloses offloading task from a spark cluster to a second cluster to leverage a performance enhancing capability of the second hardware-type.  In such embodiments, the computing task offloaded to the second cluster includes copying of data from the first cluster to a distributed file system to allow second cluster to read, update, and delete data pertaining to the offloaded task.  [Figs. 3, 4 and related description] [0027-0028] [0031] discloses providing user interface that allows user submit allocation input for resources to be attached to a computing session for computing task.  [0039] discloses user initiates execution. [0041-0042] discloses offload process copies data from commodity system resource to a memory accessible to the at least one accelerator resource such as HDFS.  The accelerator can read from HDFS and execute task on an accelerator resource.  When processing of offloaded task is concluded, the output data of the offloaded processing is copied back from HDFS onto the commodity system resource.  Thus, any type of user interface may be utilized to submit execution of activity and retrieve output of the offloaded task from HDFS upon completion of the offloaded task.).

As per claim 8, the combination of Wen and Armstrong discloses The method of claim 1  [See rejection to claim 1 above], further comprising: storing processing results from the shared computing resource in a non-volatile storage in the core computing resources associated with the second project (e.g. Wen: [0033] discloses offloading task from a spark cluster to a second cluster to leverage a performance enhancing capability of the second hardware-type.  In such embodiments, the computing task offloaded to the second cluster includes copying of data from the first cluster to a distributed file system to allow second cluster to read, update, and delete data pertaining to the offloaded task.  [0041] discloses offload process copies data from commodity system resource to a memory accessible to the at least one accelerator resource such as HDFS.  The accelerator can read from HDFS and execute task on an accelerator resource.  When processing of offloaded task is concluded, the output data of the offloaded processing is copied back from HDFS onto the commodity system resource.).

As per claim 9, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], wherein: the shared computing resource comprises one of a plurality of shared computing resources in a first set of shared computing resources (e.g. Wen: [Fig. 1] [0018] discloses server cluster 112 comprising one or more servers with hardware in addition to commodity hardware, such as TPUs, FPGAs, GPUs and other hardware accelerators.); the method further comprises communicatively coupling the first set of shared computing resources and at least one additional set of shared computing resources to the core computing resources associated with the first project and the core computing resources associated with the second project (e.g. Wen: [Fig. 1] [0018-0021] discloses one or more servers with multiple different accelerator types of server cluster (112) may be joined/connected to a Spark cluster of the spark clusters.  Thus, the set of shared resources provided by one or more server of the server cluster may be connected to any of the spark cluster with commodity resources.); and different sets of shared computing resources comprise different types of computing nodes (e.g. Wen: [Fig. 1] [0018] discloses server cluster 112 comprising one or more servers [different sets of shared resources] with hardware in addition to commodity hardware, such as TPUs, FPGAs, GPUs and other hardware accelerators.  The resources of the cluster include servers with multiple different hardware accelerators and properties, multiple different combinations of these resources may be joined in different arrangements.).

As per claim 10, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], wherein the shared computing resource comprises at least one of: one or more servers and one or more graphics processing units (e.g. Wen: [0018] discloses cluster 112 includes one or more server with hardware including GPUs.).

As per claims 11, 12, 14, 15, 18 and 19, these are system claims having similar limitations as cited in method claims 1, 2, 4, 5, 8 and 10, respectively.  Thus, claims 11, 12, 14, 15, 18 and 19 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 2, 4, 5, 8 and 10, respectively.

As per claim 20, this is a system claim having similar limitations as cited in method claims 1 and 9.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 9.

Claims 3 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wen in view of Armstrong and further in view of Yuan-Chang Lo (US 2009/0132797 A1) (hereinafter Lo).

As per claim 3, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], wherein: the shared computing resource comprises a diskless computing node (e.g. Wen: [Fig. 1] [0018] discloses server cluster includes one or more servers with hardware, such as TPUs, FPGAs, GPUs and other hardware accelerators.  The resources of the cluster 112 includes servers with multiple different hardware accelerators and properties.  This implies that any type of server including a diskless server may be utilized as the shared computing resource.  Armstrong: [0025] discloses I/O adapter’s data is cleared when power is cycled on the I/O adapter during the transfer between computer systems.  Thus, combination of Wen and Armstrong implies that the shared resource may be a diskless node because the data residing on the shared node or I/O adapter is cleared when power is cycled.).
The combination does not expressly disclose a diskless computing node and the core computing resources associated with the second project comprise at least one management server that provides boot information to the diskless computing node.
However, Lo discloses a diskless computing node and the core computing resources associated with the second project comprise at least one management server that provides boot information to the diskless computing node (e.g. Lo: [0005] [0008] discloses a diskless system may have a server, a network, and one or more diskless computers.  Each diskless computer operates without an attached hard drive for storage.  In place of a local hard drive, each diskless computer may use a network drive for storage.  For example, diskless computer may retrieve boot data from a network drive or a boot server.  [0015] discloses sending the boot data from the server to the diskless client.  [Fig. 6 and related description] discloses a diskless client receiving boot data from the boot server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of providing boot data to a diskless client from remote networked server/storage as taught by Lo into Wen and Armstrong because it would help reducing network bandwidth usage and the potential risk of a boot storm (See Lo: [0008] [0015]).

As per claim 13, this is a system claim having similar limitations as cited in method claim 3.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 6 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wen in view of Armstrong and further in view of Chakravorty et al. (US 2012/0096468 A1) (hereinafter Chakravorty).

As per claim 6, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], wherein: the core computing resources associated with the second project comprise at least one management server that integrates the shared computing resource into a pool for use by the core computing resources associated with the second project (e.g. Wen: [Fig. 1] [0018-0022] discloses each spark cluster [core computing resources] comprises one or more commodity hardware servers, any spark cluster may be connected to server cluster 112 [shared resource].  This cluster 112 includes one or  more server with specialized hardware in addition to commodity hardware, such as TPUs, FPGAs, GPUs and other hardware accelerators.  The specialized hardware of cluster 112 acts as a pool of computing resources for use by the spark cluster.  [0003-0004] [0020-0021] [0027] [0033] [0039-0042] discloses a spark cluster with commodity hardware may leverage hardware resources of server cluster (112) with enhanced performance capability by offloading computing task to hardware accelerator of cluster 112.).
The combination does not expressly disclose the at least one management server comprises a job scheduler and a batch queueing system; the job scheduler receives processing jobs submitted by users and provides the processing jobs to the batch queueing system; and the batch queueing system assigns the processing jobs to particular computing resources including the shared computing resource for execution.  
However, Chakravorty discloses the at least one management server comprises a job scheduler and a batch queueing system (e.g. Chakravorty: [0033-0036] discloses scheduler implemented in a computing device.  [Figs. 1-3 and related description] [0037-0039] discloses a computing device comprising a scheduler with queueing system (queue and allocator).  Also see [0002]); the job scheduler receives processing jobs submitted by users and provides the processing jobs to the batch queueing system (e.g. Chakravorty: [0002] discloses client submit jobs to the scheduler and scheduler queues received jobs. [0010] Scheduler places received job in a queue. [0033-0036] discloses scheduler implemented in a computing device.  Scheduler receives jobs submitted by the clients  [Figs. 1-3 and related description] [0037-0039] [0043] [0047] discloses a computing device comprising a scheduler with queueing system (queue and allocator).  Scheduler receives jobs submitted by the clients and stores the received jobs in a queue.  [0048] discloses queue contains jobs that are ready for execution.  Also see [0053-0054]); and the batch queueing system assigns the processing jobs to particular computing resources including the shared computing resource for execution (e.g. Chakravorty: [0037-0038] discloses scheduler including an allocator and a queue.  Allocator may allocate appropriate computing resources to jobs for execution. [0042] allocator also selects the order in which ready jobs are scheduled for execution form the job queue.  [0057] discloses removing jobs from the queue and allocating resources such that execution of those jobs may be initiated.  [0063] discloses allocator allocates job resources that are suitable for that job.  [0010] discloses allocator may allocate available computing resources to ready jobs in the ready queue.  Also see [0044] [0046-0047] [0049] [0051].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system that implements scheduler with a job queue and an allocator as taught by Chakravorty into Wen and Armstrong because it would provide mechanism to preserve execution time order of jobs based on priority order.  It would also allow determining appropriate and desired resource allocation that meet the requirements of executing the jobs (See Chakravorty: [0048] [0054] [0062] [Abstract] [0004]).  

As per claim 16, this is a system claim having similar limitations as cited in method claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claims 7 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wen in view of Armstrong and further in view of Cox et al. (US 5,349,643) (hereinafter Cox).

As per claim 7, the combination of Wen and Armstrong discloses The method of claim 1 [See rejection to claim 1 above], Armstrong discloses wherein the computing resources comprise at least one dedicated computing node that lacks non-volatile memory to store data related to the second project (e.g. Armstrong: [0025] discloses power is recycled on the I/O adapter during the transfer between computer systems, thereby clearing its data and placing the I/O adapter in a power on reset state.  This indicates that I/O adapter includes volatile memory but lacks non-volatile memory.).
The combination of Wen and Armstrong does not expressly disclose wherein the core computing resources associated with the second project comprise at least one dedicated computing node that lacks non-volatile memory to store data.
 However, Cox discloses wherein the core computing resources associated with the second project comprise at least one dedicated computing node that lacks non-volatile memory to store data related to the second project  (e.g. Cox: [Col. 1, lines 13-30] discloses a client machine with lesser capability, it is common to provide a client machine in form of medialess or diskless workstation.  This machine have no non-volatile mass storage devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of implementing client machines in the form of medialess or diskless machine without non-volatile mass storage as taught by Cox into the combination of Wen and Armstrong because it would avoid unnecessary replication of more expensive hardware at the clients (See Cox: [Col. 1, lines 15-20]).

As per claim 17, this is a system claim having similar limitations as cited in method claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM. If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 2, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196